1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     DANY ROJAS-VEGA,                                   CASE NO. 18cv2114-LAB (MDD)
11
                                         Plaintiff,
12                                                      ORDER GRANTING PLAINTIFF’S
                          vs.                           MOTION FOR LEAVE TO FILE
13                                                      ELECTRONICALLY [Dkt. 11]
     UNITED STATES OF AMERICA, et al.,
14
                                    Defendants.
15
16          Prior to this Court dismissing Plaintiff Dany Rojas-Vega’s case with prejudice,
17   Rojas filed a motion for leave to file documents electronically. While the dismissal would
18   ordinarily moot his motion as to proceedings in this Court, Rojas lives in Costa Rica and
19   is concerned that filing his notice of appeal by mail might result in a delay that would, in
20   turn, prejudice his rights on appeal. For that reason, the Court GRANTS his motion to
21   file documents electronically. Dkt. 11. Rojas shall register as a user with the Clerk’s
22   Office and as a subscriber per U.S. District Court for the Southern District of California
23   Electronic Case Filing Administrative Policies and Procedures Manual Section 2(b). The
24   case is otherwise to remain closed.
25          IT IS SO ORDERED.
26   Dated: November 2, 2018
27                                                    HONORABLE LARRY ALAN BURNS
                                                      United States District Judge
28



                                                  -1-
